Citation Nr: 0306720	
Decision Date: 04/08/03    Archive Date: 04/14/03	

DOCKET NO.  01-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for a seizure disorder with headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1998 to 
December 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, granted 
service connection for a seizure disorder with associated 
headaches and assigned a 10 percent rating from December 15, 
2000, the day after the veteran's discharge from military 
service.  The veteran has appealed the rating assigned for 
the disorder.

This case is now under the jurisdiction of the Chicago, 
Illinois RO.


FINDINGS OF FACT

1.  The veteran had major epileptic seizures in December 
1999, January 2000, and November 2000, followed by headaches.

2.  The veteran has had no seizures since November 2000 and 
has had no further headaches other than those contemporaneous 
with the three documented seizures.


CONCLUSIONS OF LAW

1.  The criteria for a staged initial rating of 60 percent 
from December 15, 2000, through December 31, 2000, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 4.124a, Code 8910 (2002).  

2.  The criteria for a staged rating of 40 percent from 
January 1, 2001, through December 31, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 4.124a, Code 8910 (2002).  

3.  The criteria for a staged rating of 20 percent from 
January 1, 2002, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Code 8910 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case set forth the applicable 
law and regulations and explained the RO's finding regarding 
the inadequacy of the evidence of record as a basis for 
adjudicating the claim for a higher initial rating for a 
seizure disorder with headaches.  

In addition, in January 2003 the Board sent the veteran a 
letter that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letter told him 
that medical records would be obtained if he provided the 
names and addresses of all medical providers and the 
approximate dates of treatment and that the Board would help 
him obtain material such as medical records, employment 
records, or records from Federal agencies if he gave enough 
information to enable VA to request them.  The forms required 
to authorize the release of private medical records to VA 
were provided.  The essence of the approach set forth in this 
letter was to allocate the responsibility for procuring 
evidence between the veteran and VA such that VA would make 
official requests for all records for which the veteran 
provided adequate identifying information and executed 
release authorizations.  The veteran did not respond, so 
there is no indication in the record that additional relevant 
evidence exists that he wants considered in conjunction with 
this claim.  In the aggregate, the statement of the case, the 
supplemental statement of the case, and the Board's letter 
are sufficient to put the veteran on notice of the 
requirements of the law, the evidence needed to support the 
claim, the information he must supply to permit VA assistance 
in developing his claim, and the evidence to be procured by 
VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. 
§ 5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All referenced VA outpatient treatment 
records were requested, and all available records were 
obtained.  The veteran has undergone a VA examination for the 
express purpose of determining the severity of the service-
connected seizure disorder with headaches.  To the extent 
that the Board can ascertain, there is no additional VA or 
private evidence that might be obtained to substantiate the 
veteran's claim.  VA is not required under the VCAA to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has satisfied the notification 
and duty to assist provisions of the law and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.  

Factual background  

Service medical records show that the veteran experienced 
epileptic seizures in December 1999, January 2000, and 
November 2000.  He was also treated for headaches associated 
with the seizures.  It was reported that he had had no prior 
history of seizures or migraine headache.  On the 
recommendation of a Physical Evaluation Board, the veteran 
was placed on the Temporary Disability Retired List and 
separated from service.

The veteran filed his claim for VA disability compensation in 
September 2000, while he was still in service.  Pursuant to 
that claim, he underwent a VA neurological examination in 
November 2000; coincidentally, this was the day before his 
third in-service seizure.  He related that in December 1999 
while playing a video game he had had the sudden onset of 
what was felt to be a generalized seizure with loss of 
consciousness and tonic/clonic movements.  He bit his tongue, 
and was confused postictally.  Within a week he had a second 
generalized seizure which again occurred without warning 
while he was standing in his living room.  A magnetic 
resonance imaging scan and a CT scan of the brain were 
normal.  Two electroencephalograms were abnormal.  He was 
taking medication and had no further seizures.  He had an 
occasional myoclonic jerk which was vastly improved.  He 
denied any current headaches.  The examiner concluded from 
the reported history that the veteran had had two generalized 
seizures of undetermined etiology and had remained seizure-
free on anticonvulsants.  

The veteran underwent a VA general medical examination on 
November 27, 2000.  He claimed that he had had his most 
recent seizure on November 17, 2000, the day after the VA 
neurological examination.  He complained of having chronic 
headaches usually after seizure incidents which lasted about 
24 hours.  He denied having headaches at other times.  The 
pertinent diagnosis was history of seizure disorder.

VA outpatient treatment records dated in March and April 2001 
are of record.  In the March 2001 entries it was reported 
that the veteran had had no further seizures.  The seizures 
appeared to be well-controlled but the medication made him 
photosensitive and was changed.  In April 2001 it was 
reported that there had been no further seizures since the 
last visit.  The new medication resulted in slight 
drowsiness.  The veteran was to be seen again in one year.

Legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2002).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2002); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The rating schedule sets forth a General Rating Formula for 
Major and Minor Epileptic Seizures.  A confirmed diagnosis of 
epilepsy with history of seizures warrants a 10 percent 
evaluation.  10 percent is also the minimum evaluation when 
continuous medication is necessary for the control of 
epilepsy.  This minimum evaluation will not be combined with 
any other rating for epilepsy.  A 20 percent evaluation is 
assigned when there has been at least 1 major seizure in the 
last 2 years or there have been at least 2 minor seizures in 
the last 6 months.  A 40 percent evaluation is assigned when 
there has been at least 1 major seizure in the last 6 months 
or 2 major seizures in the last year; or an average of at 
least 5 to 8 minor seizures weekly.  A 60 percent evaluation 
is assigned when there has been an average of at least 1 
major seizure in 4 months over the last year or 9 to 10 minor 
seizures per week.  An 80 percent evaluation is assigned when 
there has been an average of at least 1 major seizure in 3 
months over the last year or more that 10 minor seizures 
weekly.  A 100 percent evaluation requires an average of at 
least 1 major seizure per month over the last year.  38 
C.F.R. § 4.124a, Codes 8910 (grand mal seizures), 8911 (petit 
mal seizures) (2002).  

Notes following the General Rating Formula for Major and 
Minor Epileptic Seizures describe major seizures as 
generalized tonic-clonic convulsions accompanied by 
unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent and 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.  Evidence of the foregoing 
must be presented in order to warrant a change in an 
evaluation for a seizure disorder.  See also 38 C.F.R. §§ 
4.120, 4.121, and 4.122 (2002).  

Under Code 8100 of the rating schedule, a 10 percent rating 
is provided for migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  To warrant the next higher rating of 30 
percent, the evidence must show characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  38 C.F.R. § 4.124a (2002).  



Discussion

The present appeal arises from the initial rating assigned at 
the time of the granting of service connection for a seizure 
disorder with headaches, as distinguished from an appeal from 
denial of a claim for increase as defined in 38 C.F.R. 
§ 3.160(f) (2002).  Consequently, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994) (stating that although the 
entire recorded history must be considered, it is the present 
level of disability that is of primary concern) does not 
apply.  Separate ratings, known as "staged ratings," are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Under the general rating formula cited above, the rating 
assigned for seizure disorders is dependent on the nature and 
the frequency of the seizures.  In the present case, the 
veteran's seizures are of the grand mal-type and are rated 
under Code 8910, as distinguished from Code 8911, which 
applies to minor seizures.  The veteran has had three major 
seizures, all of which occurred during service.  Since then, 
the epilepsy has been well controlled with medication.

At the time of the veteran's separation from service in mid-
December 2000, a period of just under one year had elapsed 
since his first seizure, which took place on Christmas Eve 
1999.  Where three major seizures occur during the period of 
one year, the appropriate rating is 60 percent.  Although the 
Physical Evaluation Board rated the disorder as 40 percent 
disabling, the report was prepared in August 2000, before the 
veteran had suffered his third seizure.  On the basis of the 
foregoing sequence of events, the Board finds that at the 
time of the veteran's separation, a 60 percent rating was 
warranted for the remainder of the one-year period following 
the initial seizure, that is until the end of December 2000.  
The Board therefore finds that an initial staged rating of 60 
percent is warranted for December 2000, the month of the 
veteran's separation from service.

A new annualization period for purposes of applying the 
rating criteria began in January 2001.  Since the veteran's 
second seizure occurred in January 2000, the veteran was 
entitled, beginning in January 2001, to a rating that 
reflected the occurrence of 2 seizures in the past year.  
Accordingly, a 40 percent rating was warranted from January 
1, 2001, to January 1, 2002.  Thereafter, in the absence of 
further seizures, a 20 percent rating was warranted, and that 
rating may remain in effect for two years, that is until 
January 2003, to be increased, reduced, or continued at the 
same rate depending on the clinical picture then shown.

The rating assigned by the RO reflects inclusion of 
disability associated with both the epileptic seizures and 
headaches which are shown in the record to have accompanied 
the seizures.  The veteran is intentionally entitled to a 
separate rating for headaches to the extent that a disability 
warranting a separate rating is shown.  In fact, the 
assignment of multiple separate ratings for the same service-
connected disability is required in circumstances where the 
ratings are not "duplicative of or overlapping with" the 
symptomatology of other elements of the service-connected 
disability.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Under VA regulations, if duplication and overlapping 
are avoided, separate ratings do not contravene a VA 
regulation that prohibits the pyramiding of ratings for 
service-connected disabilities.  38 C.F.R. § 4.25 (2002).  
See also Bierman v. Brown, 6 Vet. App. 125, 130 (1994).  In 
this case, the veteran has had no continuing disability due 
to headaches; the only headaches shown are those that 
occurred at the time of the seizures.  In the absence of 
evidence of continuing headaches, the record provides no 
basis for the assignment of a compensable rating for 
headaches and the prior headaches are properly included in 
the ratings assigned under the seizure codes.

The Board therefore finds that a 60 percent rating is 
assigned for the month of December 2000, to be followed by a 
40 percent rating for the period from January 2001 through 
January 2002, and a 20 percent rating from January 2002.  A 
preponderance of the evidence is against the appeal for 
ratings higher than 60 percent, 40 percent, and 20 percent 
for the above periods.




ORDER

An initial rating of 60 percent for seizure disorder with 
headaches is warranted from December 15, 2000 through 
December 31, 2000, subject to controlling regulations 
applicable to the payment of monetary benefits.

A staged rating of 40 percent for seizure disorder with 
headaches is warranted from January 1, 2001 through 
December 31, 2001, subject to controlling regulations 
applicable to the payment of monetary benefits.

A staged rating of 20 percent for seizure disorder with 
headaches is warranted from January 1, 2002, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

